Title: To Thomas Jefferson from the Georgia Delegates in Congress, 21 August 1786
From: Georgia Delegates
To: Jefferson, Thomas



Sir
New York August 21. 1786.

We have received your Letter wherein you mention that the Chevalier de Merceres, as Heir of the late General Oglethorp, claims land lying in Georgia which has been sold by virtue of an Act of the Legislature of that State.

We have in consequence made every enquiry respecting this matter, and can inform you with certainty that no land or any other property has been sold in that State as belonging to the late Genl. Oglethorp, nor can we hear of any Estate he had there.

Had the case been as you was informed, we should with pleasure have interested ourselves in forwarding your request, and have no doubt but it would have been immediately complied with by the Legislature of the State, as the memory of the late Genl. Oglethorp is much respected in that Country, and we are well assured that any just claim of the Chevalier de Merceres as his Heir would readily be admitted. We are Sir With great respect Your most Obed. & most hum Servts.,


Wm. Houstoun
}
Delegates In Congress


W. Few


